Appeal by defendant from a judgment of the County Court, Nassau County, rendered November 8, 1979, convicting him of two counts of murder in the second degree, and one count of robbery in the *592second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of defendant’s motion to suppress certain statements. Case remitted to the County Court to hear and report on whether the police, at the time of questioning the defendant, knew that he was represented by counsel as to other pending crimes (see People v Servidio, 77 AD2d 191), and appeal held in abeyance in the interim. The County Court is to file its report with all convenient speed. Hopkins, J. P., Titone, Rabin and Weinstein, JJ., concur.